Citation Nr: 0608450	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  03-18 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the tongue.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran requested that he be afforded a Board hearing at 
the time he submitted his substantive appeal.  The veteran 
was informed in July 2003 that he was scheduled for a hearing 
in August 2003.  In August 2003 the veteran withdrew the 
request for a hearing.  The veteran was informed in December 
2003 that he was scheduled for a travel Board hearing in 
January 2004.  In January 2004 the veteran again withdrew his 
request for a hearing.  38 C.F.R. § 20.704(e) (2005).


FINDING OF FACT

The veteran has squamous cell carcinoma of the tongue that is 
likely the result of military service.


CONCLUSION OF LAW

The veteran has squamous cell carcinoma of the tongue that is 
the result of disease or injury incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307(a)(6)(iii) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from January 1967 to 
January 1971.  The veteran was awarded a Vietnam Service 
Medal, Vietnam Campaign Medal, and the Republic of Vietnam 
Cross of Gallantry.  The veteran's service medical records 
dated from September 1966 to January 1971 are negative for 
any reference to any head, neck, or mouth disabilities.  

Associated with the claims file are private treatment records 
from James Cancer Center dated from June 2001 to April 2002.  
The records reflect that the veteran underwent a triple 
endoscopy with biopsy, nasopharyngeal biopsy, and right 
modified radical neck dissection in June 2001.  A radiation 
oncology consultation dated on July 2001 revealed that the 
veteran denied smoking or alcohol abuse.  At that time the 
veteran was diagnosed with metastatic poorly differentiated 
spindle cell carcinoma of the right cervical lymph nodes from 
an unknown primary site.  A positron-emission tomography 
(PET) scan was ordered.  A PET scan obtained in July 2001 
revealed a solitary focal abnormality in midline at the base 
of tongue/oropharynx.  A September 2001 progress note 
revealed that the veteran completed a course of external beam 
radiotherapy for his undifferentiated carcinoma of the tongue 
base.  In April 2002 the veteran underwent an aspiration of 
for a left submandibular swelling.  The final diagnosis 
revealed that it was suspicious for carcinoma but the 
examiner noted that the specimen was too scanty for 
definitive diagnosis.  

The veteran was afforded a VA examination in July 2002.  The 
examiner diagnosed the veteran with squamous cancer of the 
tongue.  

Associated with the claims file is an opinion letter from J. 
Grecula, M.D., dated in March 2003.  Dr. Grecula reported 
that the veteran was treated for an undifferentiated squamous 
cell carcinoma which metastasized to his right neck.  A PET 
scan revealed a solitary abnormal focus in the midline of the 
base of tongue/oropharynx.  A repeat biopsy was obtained at 
the base of his tongue region, which was just adjacent to his 
larynx.  The veteran underwent postoperative 
chemoradiotherapy.  Dr. Grecula noted that the veteran did 
not have a smoking history but that he did have exposure to 
Agent Orange.  He said that based on the veteran's negative 
smoking history and location of his tumor in the upper 
aerodigestive region, VA should consider the veteran for 
benefits based on his exposure to Agent Orange.

Also associated with the claims file is an opinion letter 
dated in March 2005 from D. Schuller, M.D.  Dr. Schuller 
reported that the veteran was diagnosed with a cancer of an 
unknown primary site.  He noted that the overwhelming 
majority of those types of cancers arise in the upper 
aerodigestive tract after some sort of chronic irritant 
exposure.  He concluded that the veteran's exposure to Agent 
Orange represented such an irritant and in his opinion, 
squamous cell carcinoma of the tongue was more than likely 
caused by exposure to Agent Orange.  

The veteran was afforded a VA examination in May 2005.  The 
veteran denied smoking cigarettes but he reported that he had 
smoked cigars on occasion in the past.  The examiner 
diagnosed the veteran with squamous cell carcinoma of the 
base of the tongue with metastasis, status-post radiation and 
chemotherapy.  The cancer was noted to be in remission.  The 
VA examiner submitted an addendum to his opinion in June 2005 
wherein he stated that Agent Orange has not been established 
as a cause for squamous cell carcinoma of the tongue.  

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e).  The term "herbicide agent" means a chemical in 
an herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.  The diseases for which service connection may 
be presumed to be due to an association with herbicide agents 
include chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  In general, for service connection to be 
granted for one of these diseases, it must be manifested to a 
degree of 10 percent or more at any time after service.  
Chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy must be manifest to a degree of 10 
percent within one year after the last date on which the 
veteran performed active military, naval, or air service in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  See C.F.R. 
§ 3.307(a)(6)(ii); Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  A 
veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed during such 
service to an herbicide agent unless there is affirmative 
evidence to the contrary.  Id.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See, e.g., 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Considering all the evidence of record, and according the 
veteran the benefit of the doubt, the Board finds that 
service connection for squamous cell carcinoma of the tongue 
is warranted.  Dr. Schuller submitted an opinion dated in 
March 2005 in which he stated that the veteran's squamous 
cell cancer of the tongue was more than likely caused by the 
veteran's exposure to Agent Orange.  Because the veteran is 
presumed to have been exposed to herbicide agents, see 
38 C.F.R. § 3.307, and because of this uncontradicted medical 
opinion by Dr. Schuller, the Board finds that the 
preponderance of the evidence is in favor of the claim.  The 
VA examiner, in his June 2005 addendum, provided information 
of which the Board is already aware and which has been 
established by regulation, namely that cancer of the tongue 
has not been recognized as a presumptive disease.  Given the 
construction of the VA examiner's addendum, it does not 
appear that the examiner meant to say anything more than what 
is established by the regulation, and certainly nothing 
specific about this veteran's case.  No medical opinion 
evidence contradicts Dr. Schuller's conclusion that the 
veteran's squamous cell cancer of the tongue was more than 
likely caused by the veteran's exposure to Agent Orange.  
Accordingly, service connection for that disability is in 
order.  


ORDER

Service connection for squamous cell carcinoma of the tongue 
is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


